Citation Nr: 1421773	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-16 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee arthritis.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee arthritis.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision (issued in July 2007) by the Department of Veterans Affairs (VA) Regional Office (RO) above, which continued 10 percent disability ratings for service-connected left and right knee arthritis.  

The Board notes that the issues of entitlement to service connection for insomnia and depression, to include as secondary to service-connected bilateral knee disabilities, were also properly developed for appeal.  These claims were granted in a November 2011 rating decision and, thus are no longer in appellate status and will not be addressed in this decision.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In December 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

The Board remanded this appeal in May 2010 for additional evidentiary development.  All requested development has been completed and the appeal has been returned to the Board for adjudication.  

The Board notes that the Veteran also has a paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A review of the Virtual VA claims file reveals an April 2014 Brief, while VBMS contains private treatment records dated from 2008 to 2013, which have not yet been considered by the agency of original jurisdiction.  See infra.  The remainder of the documents in the paperless files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of (1) entitlement to service connection for a heart disability and GERD, to include as secondary to medications taken for service-connected bilateral knee disabilities, (2) entitlement to an earlier effective date for the award of service connection for depression with anxiety, to include based upon clear and unmistakable error, and (3) entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

For reasons explained below, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks a disability rating higher than 10 percent for his service-connected bilateral knee disabilities.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

A review of the claims file shows that the Veteran's most recent VA examination occurred in June 2010.  Since that time, the Veteran has asserted that his bilateral knee disabilities have increased in severity, as he experiences numbness above the knees in both legs after standing for a period of time.  See December 2011 Veteran statement.  He has also filed a formal claim seeking a total disability rating based upon individual unemployability due to service-connected disabilities and, in support of his claim, he has submitted statements from physicians which reflect that he is unable to seek or sustain any type of employment due to a myriad of disabilities, including osteoarthritis of the knees.  See January 2014 VA Form 21-8940; April 2014 statement from Dr. R.C.  

In this context, the Board observes that entitlement to TDIU is an element of all claims for increased ratings and is raised when a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Given the Veteran's assertions, the Board has assumed jurisdiction over the Veteran's TDIU claim, as reflected on the first page of this decision.  

The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the Veteran's contentions and the length of time which has elapsed since his most recent VA examination in June 2010, the Board finds that a remand is required to afford the Veteran an updated VA examination to determine the current nature and severity of his service-connected bilateral knee disabilities and obtain an opinion regarding whether his bilateral knee disabilities render him unemployable.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

In addition, while the evidentiary record contains treatment records from the Miami, Florida, VA Medical Center (VAMC) and its affiliates, the Board notes that the last VA treatment record associated with the claims file is dated in August 2011.  As more recent VA treatment records may exist and contain evidence relevant to the claims on appeal, on remand, the RO will be requested to obtain any outstanding VA treatment records dated from August 2011 to the present.

Finally, the Board notes that the most recent supplemental statement of the case (SSOC) was issued in November 2011.  Since that time, the Veteran has continued to submit evidence in support of his claim, including treatment records from Dr. R.C., February 2008 to December 2013.  The Veteran did not submit a statement waiving initial AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2013).  The AOJ will have an opportunity to review that evidence on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA Medical Center in Miami, Florida, and its affiliates dated from August 2011 to the present, and associate them with the paper or paperless claims file.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected left and right knee arthritis disabilities.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished. 

The examiner should conduct range of motion testing of the knees (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knees.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right and left knees due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

The examiner must comment on the Veteran's assertions that his bilateral knee disabilities are manifested by numbness above the knees bilaterally and provide objective evidence of any neurologic abnormality associated with the service-connected bilateral knee disabilities.  

The examiner must also comment on the impact the Veteran's service-connected left and right knee disabilities have on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected bilateral knee disabilities render him unable to secure and follow substantially gainful employment.  

All opinions expressed must be accompanied by supporting rationale. 

3. After completing the above, the Veteran's claims file should be referred to an appropriate medical professional to offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

The Veteran's service-connected disabilities include left and right knee arthritis and depression with insomnia.  The examiner should consider the current severity of the Veteran's disabilities, as indicated by the lay and medical evidence of record.  If the examiner is unable to render an opinion without first examining the Veteran, an appropriate examination should be arranged. 

All opinions expressed should be accompanied by supporting rationale.

4. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case that addresses all evidence submitted since the November 2011 SSOC, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



